ITEMID: 001-69895
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF DOST AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Not necessary to examine Art. 6-1 (length of proceedings);Partly inadmissible;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient;Costs and expenses partial award - domestic proceedings;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 4. The applicants were born in 1956, 1954 and 1955 respectively and live in Munich, Germany.
5. In 1995 the Sakarya Governor’s office expropriated a plot of land belonging to the applicants. A committee of experts assessed the value of the plot of land and the relevant amount was paid to them when the expropriation took place.
6. Following the applicants’ request for increased compensation, on 11 September 1997 the Sakarya Civil Court of First-instance awarded them an additional compensation of 865,267,950 Turkish liras (TRL) plus interest at the statutory rate running from 12 December 1995, the date on which the title-deed to the land had been transferred to the Sakarya Governor’s Office. In the course of the proceedings, the court conducted on-site visits and requested three expert reports which concluded that the land in question was development land (arsa). In view of a judgment rendered by the Joint Civil Chambers of the Court of Cassation which ruled that the lands within the vicinity of the Sakarya organised industrial zone should be considered as agricultural lands, the court decided that it would not take the three expert reports into account. It therefore relied on a fourth expert report which served as a conciliation report for a calculation of the amount due to the applicants.
7. The applicants appealed against the judgment of the Sakarya Civil Court of First-instance. In their submissions, the applicants contested the court’s decision to take solely the last expert report into consideration.
8. On 12 February 1998 the Court of Cassation upheld the judgment of the Sakarya Civil Court of First-instance.
9. On 1 April 1998 the Sakarya Governor’s Office paid the amount of TRL 1,513,641,033 to the applicants.
10. On 26 May 1998 the Court of Cassation rejected the applicants’ request for rectification.
11. The relevant domestic law and practice are set out in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, pp. 2674-76, §§ 17-25).
